16 F.3d 413NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Phillip James SOFFOS, Defendant-Appellant.
No. 93-6971.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Feb. 3, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-91-320-S, CA-93-2163-S)
Phillip James Soffos, appellant pro se.
John Francis Purcell, Jr., Office of the U.S. Atty., Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Soffos, Nos.  CR-91-320-S;  CA-93-2163-S (D. Md. Sept. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We grant Soffos's motion to expand the record to the extent that we include in the record that portion of the presentence investigation report Soffos proffered with his motion